          Case 2:20-cv-02293-KJN Document 8 Filed 12/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       BRENDA ANNETTE HENRY,                           No. 2:20–cv–2293–KJN

12                       Plaintiff,                      ORDER TO SHOW CAUSE

13            v.                                         (ECF No. 3)

14       COMMISSIONER OF SOCIAL
         SECURITY,
15

16                       Defendant.
17

18           On November 19, 2020, the court granted plaintiff’s motion to proceed in forma pauperis,

19   and the Clerk of Court issued the summons for service on the Commissioner.1 (ECF Nos. 3, 4.)

20   The court’s November 19, 2020 order stated that “[w]ithin 14 days from the date of this order,

21   Plaintiff shall submit to the United States Marshal . . . an original and five copies of the

22   completed summons, five copies of the complaint, five copies of the scheduling order,[2] and a

23   completed USM-285 form, and shall file a statement with the Court that such documents have

24   been submitted to the United States Marshal.” (ECF No. 3 at 1-2.) The United States Marshal

25

26
     1
       The Clerk of Court also issued the court’s standard order setting a 90-day deadline for the
     parties to consent to magistrate judge jurisdiction, or request reassignment. (ECF No. 5.)
     2
27     No scheduling order has yet been issued, as the case is presently stayed pursuant to General
     Order No. 615. Therefore, plaintiff need not provide to the Marshal copies of the non-existent
28   scheduling order.
                                                        1
          Case 2:20-cv-02293-KJN Document 8 Filed 12/28/20 Page 2 of 2


 1   was directed to then serve all process within 60 days. (Id.)

 2               Although more than 14 days have passed, plaintiff has failed to file a statement with the

 3   court indicating that the required documents were submitted to the United States Marshal.

 4   Furthermore, the Commissioner has not yet appeared in the action. This strongly suggests that

 5   plaintiff failed to submit the process documents to the United States Marshal in compliance with

 6   the court’s order.

 7               Accordingly, IT IS HEREBY ORDERED that:

 8               1.     Within fourteen (14) days of this order, plaintiff shall either:

 9                          a. Submit the required documents to the USM and file a statement with the

10                              court confirming their submission; or

11                          b. If plaintiff does not wish to pursue the action at this juncture, she may

12                              instead file a notice of voluntary dismissal of the action without prejudice

13                              pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

14               2.     Failure to respond to this order to show cause by the required deadline will result

15                      in dismissal of the action pursuant to Federal Rule of Civil Procedure 41(b).

16   Dated: December 28, 2020

17

18

19

20
     henr.2293
21

22

23

24

25

26
27

28
                                                            2
